I concur in the judgment of reversal upon the ground, solely, that the court erred in admitting testimony concerning the Oakland transactions in 1902. This testimony relates to matters extraneous and collateral to the main charge, and having, so far as I am able to see, no reasonably direct tendency to show the commission by the defendant of the offense charged, or a motive on his part for its commission. Nor can it be said that this testimony, if its admission was error, did not harm the defendant. Even though his conduct with regard to the Oakland franchise did not constitute a crime, it included acts which might well be regarded as discreditable. The natural effect of such testimony would be to prejudice his case in the minds of the jury.
On each of the other points discussed in the opinion of Mr. Justice Henshaw, I agree with the dissenting members of the court that no prejudicial error was committed.